717 S.E.2d 562 (2011)
STATE of North Carolina
v.
Julius Kevin EDWARDS.
No. 31P11-2.
Supreme Court of North Carolina.
August 25, 2011.
Julius Kevin Edwards, for Edwards, Julius Kevin.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
J. Douglas Henderson, District Attorney, for State of North Carolina.


*563 ORDER

Upon consideration of the petition filed by Defendant on the 9th of June 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 25th of August 2011."